Citation Nr: 0500218	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-26 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a pilonidal cyst and if so whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel

INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at hearings before the RO in May 2004 
and the undersigned Veterans Law Judge in November 2004.  
Transcripts of these hearings are associated with the claims 
folder.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the matters decided herein have 
been completed.  

2.  Service connection for residuals of a pilonidal cyst was 
denied by unappealed decisions of the RO in March 1992 and 
May 2000.  

3.  Evidence received since the May 2000 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously or record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  

4.  The veteran has current disability due a pilonidal cyst 
that originated during his active military service.  




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for residuals of a pilonidal cyst has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

2.  The veteran's residuals of a pilonidal cyst were incurred 
in active military service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's entitlement to 
service connection for residuals of a pilonidal cyst.  
Therefore, no further development with respect to this matter 
is required under the Veterans Claims Assistance Act of 2000 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] or the regulations implementing it.

Legal Criteria:

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Claim to Reopen:

By letter dated in March 1992, the RO informed the veteran 
that service connection for a pilonidal cyst had been denied.  
The veteran did not appeal that decision.  Thereafter, the 
veteran sought to reopen his claim.  Again, the RO denied 
service connection for this disability by rating action in 
May 2000 as the evidence did not show treatment for the 
claimed disability in service.  While the veteran filed a 
timely notice of disagreement with this rating action, he did 
not file a timely substantive appeal following the issuance 
of a statement of the case in January 2001.  Accordingly, the 
May 2000 rating decision is final and is the most recent 
final disallowance of the veteran's claim. 

Additional evidence has been associated with the claims 
folder since the May 2000 denial of the veteran's claim.  Of 
particular note, is a January 7, 2002, statement from the 
veteran's private physician linking current residuals of a 
pilonidal cyst to his active military service.  This evidence 
is presumed credible for the purpose of determining whether 
new and material evidence has been submitted.  This record is 
neither cumulative nor redundant of the evidence previously 
of record.  On the contrary, the medical evidence prior to 
May 2000 contained no medical opinion on the relationship 
between a current disability and the veteran's military 
service.   This evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that this record is new and material and 
reopening of the claim is in order.  

Reopened Claim for Service Connection:

Having determined that there is sufficient evidence of record 
to reopen the veteran's claim, it is now incumbent on the 
Board to consider the claim for service connection for 
residuals of a pilonidal cyst on the merits.

The available service medical records show that the veteran 
was hospitalized in July 1952 for a skin condition in 
Germany.  The veteran reports that he informed his treating 
physicians about his pilonidal cyst at that time and that 
notations were made in his medical chart reflecting his 
complaints.  He again complained of itching at the site of 
his pilonidal cyst prior to returning to the United States.  
Treatment was deferred at that time, in light of his pending 
rotation.  When he got back to the United States, he received 
treatment at a private hospital in Brooklyn, New York.  He 
also asserts that he received medical treatment shortly after 
service at a private hospital and that his cyst was drained 
at that time.  He complained of continued problems since that 
time.

The Board is cognizant of the lack of contemporaneous medical 
evidence from the time of the veteran's alleged treatment in 
the 1950s.  The veteran's service medical records are 
incomplete, and both the veteran and VA have been 
unsuccessful in obtaining records of his treatment near the 
time his separation from active duty.  

With respect to service medical records, information received 
from the National Personnel Records Center (NPRC) indicates 
that such records were not available due to possible 
destruction during a fire at the NPRC, in St. Louis, 
Missouri, in July 1973.  While it is unfortunate that there 
are no service medical records available or records from the 
treatment he received shortly after service, the absence of 
these records does not preclude a grant of service 
connection.  

In the present case, the veteran has asserted that the he has 
constantly continued to have symptoms related to his 
pilonidal cyst since service.  The Board notes that the 
veteran, while not competent to render a medical diagnosis, 
is entirely competent to report his symptoms both current and 
past.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds that the veteran's recitation of history pertaining to 
his symptoms related to his pilonidal cyst or residuals 
thereof is highly credible.  

Despite the lack of contemporaneous records documenting his 
treatment in 1953 following service, the veteran's brother 
and sister submitted a statement collaborating his report of 
surgical treatment shortly after service.  Likewise, his post 
service medical records reflect a long history of residuals 
of pilonidal cysts dating to the 1970s.  The veteran's 
history has been consistent throughout his documented post-
service treatment.  Additionally, the veteran's private 
physician has opined that his pilonidal cyst originated 
during his active service.  

The Board notes that in a case where the service medical 
records are presumed destroyed, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  In this case, the Board has 
given the benefit-of-the-doubt to the veteran.  Accordingly, 
a grant of service connection for residuals of a pilonidal 
cyst is warranted.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for residuals 
of a pilonidal cyst is granted.

Service connection for residuals of a pilonidal cyst is 
granted.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


